Title: John Barnes to Thomas Jefferson, 17 October 1818
From: Barnes, John
To: Jefferson, Thomas


            
              My Dear Sir
              George Town D.C. Oct 17. 1818.
            
            I am under great concern indeed on hearing your present indisposition hath deprived you of enjoying your accustomed exercise on horseback—may we hope you will soon partake of so beneficial a restorer of health:—do I pray you afford me the consolation wished for.—
            Respecting the late General Kosciusko’s affairs, presume nothing particular has occured.—I have often thought and wished, you had exchanged a letter with Messrs Baring, Brothers & Co (London) who doubtless has been applied to, in order to learn the state of the General’s finances &c—. By refering to my letter 10th Jany 1818. you will find a sketch of the General’s account with me: a fair copy of statement is now handed—of my receipts of Interest and Dividends from and after 26th Novr 1816. to the 1st Oct 1817. both inclusive
            
              
                 amount
                
                $1090.
                08.
              
              
                From which deduct statement of my account rendered said 26 Novr 1816. exclusive of interest &ca
                }
                812:
                00
              
              
                Leaves
                
                $278.
                08
              
            
            to be accounted for whenever you may judge proper.
            
            With tenders of esteem & affection
            
              I am dear Sir, Most respectfully, Your obt svt
              John Barnes,
            
          